--------------------------------------------------------------------------------

Exhibit 10.1

INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”), dated the 8th day of
December, 2019, is by and between Celadon Group, Inc., a Delaware corporation
(the “Corporation”), and ___________, an individual (“Indemnitee”).
RECITALS
A.          Competent and experienced persons are reluctant to serve or to
continue to serve as directors, managers and/or officers of legal entities or in
other capacities unless they are provided with adequate protection through
insurance or indemnification (or both) against claims and actions against them
arising out of their service to and activities on behalf of the entity.
B.          The current uncertainties relating to the availability of adequate
insurance have increased the difficulty for companies of attracting and
retaining competent and experienced persons to serve in such capacity.
C.          The Board of Directors of the Corporation (the “Board of Directors”)
has determined that enhancing the ability of the Corporation to retain and
attract as directors and/or officers the most capable persons is in the best
interests of the Corporation, and that the Corporation therefore should seek to
assure such persons that indemnification and insurance coverage is available, at
its own expense, on an ongoing basis.
D.          As a supplement to and in the furtherance of the Corporation’s
Amended and Restated Certificate of Incorporation (as may be amended or restated
from time to time, the “Certificate of Incorporation”), the Corporation’s
Amended and Restated By-laws (as may be amended or restated from time to time,
the “Bylaws”), and the organizational documents of any direct or indirect
subsidiary or parent of the Corporation (such organizational documents, together
with the Certificate of Incorporation and the Bylaws, the “Constituent
Documents”), it is reasonable, prudent, desirable and necessary for the
Corporation contractually to obligate itself to indemnify, and to pay in advance
expenses and losses on behalf of, directors and officers to the fullest extent
permitted by law so that they will serve or continue to serve the Corporation
free from concern that they will not be so indemnified and that their expenses
will not be so paid in advance.
E.          This Agreement is not a substitute for, nor does it diminish or
abrogate any rights of Indemnitee under, the Constituent Documents or any
resolutions adopted pursuant thereto (including any contractual rights of
Indemnitee that may exist under any other agreement, as a matter of law or
otherwise, both as to actions in the Indemnitee’s capacity as an Indemnitee, and
as to actions in any other capacity). In the event of conflict of any
provision(s) of any Constituent Document and this Agreement, the provision(s) of
the Constituent Document and this Agreement shall be interpreted together in the
manner that is most favorable to the Indemnitee.
F.          Indemnitee is or will be a director and/or officer of the
Corporation, one of its direct or indirect subsidiaries, or a parent of the
Corporation and his or her willingness to serve or continue to serve in such
capacity is predicated, in substantial part, upon the Corporation’s willingness
to indemnify him or her to the fullest extent permitted by the laws of the State
of Delaware and upon the other undertakings set forth in this Agreement.
G.          Indemnitee may have certain rights to indemnification and/or
insurance provided by the Other Indemnitors (as defined below), which Indemnitee
and the Other Indemnitors intend to be secondary to the primary obligation of
the Corporation to indemnify Indemnitee as provided herein, with the
Corporation’s acknowledgement and agreement to the foregoing being a material
condition to Indemnitee’s willingness to serve on the Board of Directors.

--------------------------------------------------------------------------------

AGREEMENT
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and the Indemnitee’s agreement to provide services to the Corporation, the
Corporation and Indemnitee hereby agree as follows:
ARTICLE 1          
CERTAIN DEFINITIONS
Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth below:
“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act; provided, however, that Beneficial Owner shall exclude any
Person otherwise becoming a Beneficial Owner by reason of the stockholders of
the Corporation approving a merger of the Corporation with another entity.
“Change of Control” means the occurrence after the date of this Agreement of any
of the following events:
(a)
Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation representing 35% or more of the combined voting
power of the Corporation’s then outstanding securities unless the change in
relative Beneficial Ownership of the Corporation’s securities by any Person
results solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors; provided,
that the following securities shall be excluded for purposes of determining
whether a Change of Control has occurred under this paragraph (a): (i) any
securities held by Luminus Energy Partners Master Fund, Ltd. or its affiliates
(as defined in the Exchange Act) (“Luminus”), (ii) any securities obtained by
Luminus pursuant to its preemptive rights, and (iii) any securities obtained by
Luminus in exchange for or upon exercise of the securities identified in the
preceding clauses (i) or (ii).

(b)
During any period of two (2) consecutive years (not including any period prior
to the date of this Agreement), individuals who at the beginning of such period
constitute the Board of Directors, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in Subsections (a), (c) or (d)) whose election by
the Board of Directors or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the members of the Board of
Directors;

(c)
The effective date of a merger or consolidation of the Corporation with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity) more than
51% of the combined voting power of the voting securities of the surviving
entity outstanding immediately after such merger or consolidation and with the
power to elect at least a majority of the board of directors or other governing
body of such surviving entity;

(d)
The approval by the Corporation’s stockholders of a complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
all or substantially all of the Corporation’s assets; and

(e)
Any other event of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A (or a response to any similar item
on any similar schedule or form) promulgated under the Exchange Act, whether or
not the Corporation is then subject to such reporting requirement.

2

--------------------------------------------------------------------------------

“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other Enterprise, whether or not for
profit, that is, directly or indirectly, controlled by the Corporation. For
purposes of this definition, the term “control” means the possession, directly
or indirectly, of the power to direct, or cause the direction of, the management
or policies of an Enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise.
“Corporate Status” means the status of a person who is or was (including prior
to the date of this Agreement) a director, officer, employee, partner, member,
manager, trustee, fiduciary or agent of the Corporation, any of the
Corporation’s direct or indirect subsidiaries, or of any other Enterprise on
behalf of which such person is or was serving at the request of the Corporation
or any of the Corporation’s direct or indirect subsidiaries.  In addition to any
service at the actual request of the Corporation, Indemnitee will be deemed, for
purposes of this Agreement, to be serving or to have served at the request of
the Corporation as a director, officer, employee, partner, member, manager,
trustee, fiduciary or agent of another Enterprise if Indemnitee is or was
serving as a director, officer, employee, partner, member, manager, fiduciary,
trustee or agent of such Enterprise and (i) such Enterprise is or at the time of
such service was a Controlled Affiliate, (ii) such Enterprise is or at the time
of such service was an employee benefit plan (or related trust) sponsored or
maintained by the Corporation or a Controlled Affiliate or (iii) the Corporation
or a Controlled Affiliate, directly or indirectly, caused Indemnitee to be
nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.
“Disinterested Director” means a director of the Corporation who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
“Enterprise” means the Corporation and any other corporation, partnership,
limited liability company, joint venture, employee benefit plan, trust or other
entity or other enterprise.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto, and the rules and regulations of the United States
Securities and Exchange Commission promulgated thereunder.
“Expenses” means any and all reasonable costs including, but not limited to,
fees and charges, expenses and disbursements, including any and all attorney’s
fees, disbursements and retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, fax transmission charges, secretarial
services, delivery service fees and all other fees, expenses or disbursements,
actually paid or incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or in connection with seeking
indemnification or other rights under this Agreement.  Expenses will also
include (a) Expenses actually paid or incurred in connection with any appeal
resulting from any Proceeding, including without limitation the premium,
security for and other costs relating to any appeal bond or its equivalent, (b)
expenses incurred in connection with recovery under any directors’ and officers’
liability insurance policies maintained by the Corporation, regardless of
whether Indemnitee is ultimately determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be, and (c) for purposes of Article 4 only, Expenses actually incurred by or on
behalf of Indemnitee in connection with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement by Proceeding or otherwise. 
The parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Corporation in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable.  Expenses, however, will not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.
3

--------------------------------------------------------------------------------

“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporation law and neither currently is, nor in the past five (5)
years has been, retained to represent: (a) the Corporation, any subsidiary of
the Corporation, or Indemnitee in any matter material to any such party (other
than with respect to matters concerning the Indemnitee under this Agreement
and/or the indemnification provisions of the Constituent Documents, or of other
indemnitees under similar indemnification agreements) or (b) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing the Corporation,
any subsidiary of the Corporation, or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
“Losses” means any and all (a) losses, claims, liabilities, contingencies,
judgments, orders, damages, amounts paid or payable in settlement, fines
(including excise taxes and penalties assessed with respect to employee benefit
plans), penalties (in each case, whether civil, criminal or otherwise), and
Expenses, (b) interest, assessments, federal, state, local, or foreign taxes
imposed as a result of the actual or deemed receipt thereof or hereunder and (c)
other charges paid or payable in connection with or in respect of any of the
foregoing.
“Other Indemnitors” means (a) any employer of Indemnitee; (b) any Enterprise in
which Indemnitee is a partner, member or equity holder; (c) any Enterprise for
whom Indemnitee is serving or has served as a director of the Corporation at the
request of such Enterprise; (d) any other source of indemnification to
Indemnitee or any Person required to provide indemnification for the benefit of
the Indemnitee; (e) any affiliate of any Person described in the foregoing
clauses (a), (b), (c) or (d); and (f) any insurer of any Person described in the
foregoing clauses (a), (b), (c), (d) or (e), in each such case, to the extent
Indemnitee has rights to indemnification and/or insurance provided by such
Enterprise, insurer or other Person in connection with his or her service as a
director of the Corporation.
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity and includes the meaning set forth in
Sections 13(d) and 14(d) of the Exchange Act.
“Proceeding” means any threatened, pending or completed action, suit, claim,
demand, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, hearing or any other actual, threatened or completed proceeding,
including any and all appeals, in each case, whether brought by or in the right
of the Corporation (or any of its direct or indirect subsidiaries or any parent
of the Corporation) or otherwise, whether civil, criminal, administrative or
investigative, whether formal or informal, whether made pursuant to federal,
state, local, or foreign law or otherwise, and whether or not commenced prior to
the date of this Agreement, in which Indemnitee was, is or will be involved as a
party, potential party, non-party witness or otherwise, by reason of or relating
to Indemnitee’s Corporate Status and by reason of or relating to either (a) any
action or alleged action taken by Indemnitee (or failure or alleged failure to
act) or of any action or alleged action (or failure or alleged failure to act)
on Indemnitee’s part, while acting in his or her Corporate Status or (b) the
fact that Indemnitee is or was serving at the request of the Corporation (or of
any of its direct or indirect subsidiaries or any parent of the Corporation) as
director, officer, employee, partner, member, manager, trustee, fiduciary or
agent of another Enterprise, in each case, whether or not serving in such
capacity at the time any Loss or Expense is paid or incurred for which
indemnification or advancement of Expenses can be provided under this Agreement.
If Indemnitee believes in good faith that a given situation may lead to or
culminate in the institution of a Proceeding, this shall be considered a
Proceeding under this paragraph.
4

--------------------------------------------------------------------------------

References to “serving at the request of the Corporation” include any service as
a director, officer, employee, partner, member, manager, trustee, fiduciary or
agent of the Corporation (or any of its direct or indirect subsidiaries or any
parent of the Corporation) which imposes duties on, or involves services by,
such director, officer, employee partner, member, manager, trustee, fiduciary or
agent with respect to any employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he or she
reasonably believed to be in and not opposed to the best interests of the
participants and beneficiaries of an employee benefit plan will be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to under applicable law or in this Agreement.
ARTICLE 2          
SERVICES TO THE CORPORATION
2.1          Services to the Corporation. Indemnitee serves, has served or
agrees to serve as a director or officer of the Corporation. Indemnitee may at
any time and for any reason resign from such position (subject to any other
contractual obligation or any obligation imposed by operation of law), in which
event, the Corporation will have no obligation under this Agreement to continue
Indemnitee in such position after the date of such resignation; provided,
however, that this Agreement shall continue in force after Indemnitee has ceased
to serve as a director or officer of the Corporation, as provided in Article 12.
This Agreement will not be construed as giving Indemnitee any right to be
retained in the employ of the Corporation (or any other Enterprise). For
purposes of Articles 2 through 13, “Corporation” shall include Celadon Group,
Inc., each of its direct or indirect subsidiaries and any parent of Celadon
Group, Inc.
ARTICLE 3
INDEMNIFICATION
3.1          Corporation Indemnification. The Corporation hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent permitted by law, as
such may be amended from time to time. For purposes of this Agreement, the
meaning of the phrase “to the fullest extent permitted by law” will include to
the fullest extent permitted by the General Corporation Law of the State of
Delaware (as amended from time to time, the “DGCL”) or any statute that replaces
or succeeds the relevant sections of the DGCL with respect to such matters. In
furtherance of the foregoing indemnification, and without limiting the
generality thereof:
(a)
Proceedings Other Than Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify Indemnitee in accordance with this Section 3.1(a)
if, by reason of his or her Corporate Status, the Indemnitee is, or is
threatened to be made, a party to or participant in, or otherwise requires
representation of counsel in connection with, any Proceeding other than a
Proceeding by or in the right of the Corporation. Pursuant to this Section
3.1(a), Indemnitee shall be indemnified to the fullest extent permitted by law
against all Expenses and Losses, and any and all federal, state, local or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, that are actually and reasonably paid or incurred
by him or her, or on his or her behalf, in connection with such Proceeding.  The
parties intend that this Agreement shall provide to the fullest extent permitted
by law for indemnification in excess of that expressly permitted by statute,
including, without limitation, any indemnification provided by the Constituent
Documents, vote of the Company’s stockholders or disinterested directors or
applicable law.

(b)
Proceedings by or in the Right of the Corporation. The Corporation shall
indemnify Indemnitee in accordance with this Section 3.1(b) if, by reason of his
or her Corporate Status, the Indemnitee is, or is threatened to be made, a party
to or participant in, or otherwise requires representation in connection with,
any Proceeding brought by or in the right of the Corporation. Pursuant to this
Section 3.1(b), Indemnitee shall be indemnified to the fullest extent permitted
by law against all Expenses, and any and all federal, state, local or foreign
taxes imposed as a result of the actual or deemed receipt of any payments under
this Agreement, that are actually and reasonably paid or incurred by him or her,
or on his or her behalf, in connection with such Proceeding; provided, however,
that if applicable law so requires, no indemnification against such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which Indemnitee shall have been adjudged to be liable to the Corporation unless
and to the extent that the Court of Chancery of the State of Delaware or any
court in which the Proceeding was brought shall determine that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to such indemnification.

(c)
Additional Indemnity. In addition to, and without regard to any limitations on,
the indemnification otherwise provided for in this Section 3.1 of this
Agreement, the Corporation shall and hereby does indemnify and hold harmless
Indemnitee to the fullest extent permitted by law against all Expenses and
Losses, and any and all federal, state, local or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement
actually and reasonably paid or incurred by him or her or on his or her behalf
if, by reason of his Corporate Status, he or she is, or is threatened to be
made, a party to or participant in, or otherwise requires representation in
connection with, any Proceeding (including a Proceeding by or in the right of
the Corporation), including, without limitation, all liability arising out of
the negligence or active or passive wrongdoing of Indemnitee. The only
limitation that shall exist upon the Corporation’s obligations pursuant to this
Agreement shall be that the Corporation shall not be obligated to make any
payment to Indemnitee that is finally determined (under the procedures, and
subject to the presumptions, set forth in Articles 6 and Section 8.2 hereof) to
be unlawful.

5

--------------------------------------------------------------------------------

3.2          Mandatory Indemnification if Indemnitee is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement (other than
Section 6.9), to the extent that Indemnitee is a party to (or a participant in)
and is successful, on the merits or otherwise, in any Proceeding or in defense
of any claim, issue or matter therein, in whole or in part, the Corporation
shall indemnify Indemnitee to the fullest extent permitted by law against all
Expenses that are actually and reasonably paid or incurred by Indemnitee in
connection therewith. If Indemnitee is not wholly successful in such Proceeding,
but is successful, on the merits or otherwise, as to one or more but fewer than
all claims, issues or matters in such Proceeding, the Corporation shall
indemnify and hold harmless Indemnitee against all Expenses paid or incurred by
Indemnitee in connection with each successfully resolved claim, issue or matter
to the fullest extent permitted by law. For purposes of this Section 3.2 and
without limitation, the termination of any Proceeding, or any claim, issue or
matter in such Proceeding, by dismissal with or without prejudice will be deemed
to be a successful result as to such Proceeding, claim, issue or matter.
3.3          Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his or her Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, the Corporation shall indemnify Indemnitee to the fullest extent
permitted by law against all Expenses actually and reasonably paid or incurred
by Indemnitee on his or her behalf in connection therewith.
3.4          Exclusions. Notwithstanding any other provision of this Agreement,
the Corporation will not be obligated under this Agreement to provide
indemnification in connection with the following:
(a)
Any Proceeding (or part of any Proceeding) initiated or brought voluntarily by
Indemnitee against the Corporation or its directors, officers, employees or
other indemnities, unless (i) the Board of Directors authorized the Proceeding
(or any part of any Proceeding) prior to its initiation, (ii) the Corporation
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Corporation under applicable law, (iii) the Proceeding was
initiated to establish or enforce a right to indemnification under this
Agreement, any other agreement or insurance policy, or under the Constituent
Documents, (iv) to the extent Indemnitee incurred Expenses or Losses in
connection with any mandatory counterclaim, cross-claim or affirmative defense
brought or raised by Indemnitee in any Proceeding (or any part of any
Proceeding), or (v) as otherwise required under the laws of the State of
Delaware; provided, however, that nothing in this Section 3.4(a) shall limit the
right of Indemnitee to be indemnified under Section 8.4.

(b)
In respect of any claim, issue or matter as to which Indemnitee was acting in
his or her Corporate Status and in such capacity shall have been adjudged
pursuant to a non-appealable final order to have failed to act in good faith and
in a manner such Indemnitee reasonably believed to be in or not opposed to the
best interests of the Corporation, in each such case, unless, and only to the
extent that, the court in which such claim, action, suit or proceeding was
brought shall determine upon application that, despite the adjudication of the
foregoing but in view of all circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses and/or losses which such
court shall deem proper.

(c)
With respect to any criminal action or proceeding, if Indemnitee had reasonable
cause to believe such Indemnitee’s conduct was unlawful, in each such case,
unless, and only to the extent that, the court in which such claim, action, suit
or proceeding was brought shall determine upon application that, despite the
adjudication of the foregoing but in view of all circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses
and/or losses which such court shall deem proper.

(d)
For an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Corporation within the meaning of
Section 16(b) of the Exchange Act or any similar successor statute.

6

--------------------------------------------------------------------------------

ARTICLE 4
ADVANCEMENT OF EXPENSES
4.1          Expense Advances. Notwithstanding any provision of this Agreement
to the contrary (except as set forth in Section 4.2), the Corporation shall
advance, to the fullest extent permitted by law, to Indemnitee (hereinafter an
“Expense Advance”) any and all Expenses actually and reasonably paid or incurred
by Indemnitee or on Indemnitee’s behalf in connection with any Proceeding
(whether prior to or after its final disposition). Indemnitee’s right to each
Expense Advance will not be subject to the satisfaction of any standard of
conduct and will be made without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement, or under
provisions of the Constituent Documents or otherwise. Each Expense Advance will
be unsecured and interest free and will be made by the Corporation without
regard to Indemnitee’s ability to repay the Expense Advance; provided, however,
that, if applicable law requires, an Expense Advance will be made only upon
delivery to the Corporation of a written undertaking (hereinafter an
“Undertaking”), by or on behalf of Indemnitee, to repay such Expense Advance if
it is ultimately determined, by final decision by a court or arbitrator, as
applicable, from which there is no further right to appeal, that Indemnitee is
not entitled to be indemnified for such Expenses under the Constituent
Documents, the DGCL, this Agreement or otherwise. An Expense eligible for an
Expense Advance will include any and all reasonable Expenses incurred pursuing
an action to enforce the right of advancement provided for in this Article 4,
including Expenses incurred preparing and forwarding statements to the
Corporation to support the Expense Advances claimed.
4.2          Exclusions. Indemnitee will not be entitled to any Expense Advance
in connection with any of the matters for which indemnity is excluded pursuant
to Sections 3.4(a) or 3.4(d).
4.3          Timing. An Expense Advance pursuant to Section 4.1 will be made
within five (5) business days after the receipt by the Corporation of a written
statement or statements from Indemnitee requesting such Expense Advance (which
statement or statements will include, if requested by the Corporation,
reasonable detail underlying the Expenses for which the Expense Advance is
requested), whether such request is made prior to or after final disposition of
such Proceeding. In connection with any request for an Expense Advance,
Indemnitee shall not be required to provide any documentation or information to
the extent that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege. Such request must be accompanied by or preceded by
the Undertaking, if then required by the DGCL or any other applicable law.
7

--------------------------------------------------------------------------------

ARTICLE 5
CONTRIBUTION IN THE EVENT OF JOINT LIABILITY
5.1          Contribution by Corporation.
(a)
Whether or not the indemnification or expense advancement provided in Articles 3
or 4, respectively, is available, in respect of any Proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
Proceeding), to the fullest extent of the law, the Corporation shall pay, in the
first instance, the entire amount of any Expenses or Losses of such Proceeding
without requiring Indemnitee to contribute to such payment and the Corporation
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. The Corporation shall not enter into any settlement of any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

(b)
Without diminishing or impairing the obligations of the Corporation set forth in
the preceding Section 5.1(a), if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or Proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
Proceeding), to the fullest extent of the law, the Corporation shall pay to
Indemnitee the entire amount of any judgment or settlement of such Proceeding
without requiring Indemnitee to contribute to such payment and the Corporation
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. Indemnitee shall not enter into any settlement of any Proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
in such Proceeding) unless such settlement provides for a full and final release
of all claims asserted against the Corporation.

(c)
To the fullest extent permitted by law, if the indemnification provided for in
this Agreement is unavailable to Indemnitee for any reason whatsoever (including
due to an election by Indemnitee), the Corporation, in lieu of indemnifying
Indemnitee, will contribute to the amount of Expenses and Losses actually and
reasonably incurred or paid by Indemnitee in connection with any Proceeding in
such proportion as is deemed fair and reasonable in light of all of the
circumstances of such Proceeding in order to reflect (i) the relative benefits
received by the Corporation and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding and/or (ii) the relative fault of
the Corporation (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

5.2          Indemnification for Contribution Claims by Others. To the fullest
extent permitted by law, the Corporation shall fully indemnify and hold
Indemnitee harmless from any claims of contribution which may be brought by
other officers, directors or employees of the Corporation who may be jointly
liable with Indemnitee for any Loss or Expense arising from a Proceeding.
5.3          Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for a portion of any
Expenses or Losses in respect of a Proceeding but not for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled.
8

--------------------------------------------------------------------------------

ARTICLE 6          
PROCEDURES AND PRESUMPTIONS FOR THE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
6.1          Notification of Claims; Request for Indemnification. Indemnitee
agrees to notify promptly the Corporation in writing of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement; provided, however, that a delay in giving such notice will not
deprive Indemnitee of any right to be indemnified under this Agreement unless,
and then only to the extent that, the Corporation did not otherwise learn of the
Proceeding and such delay is materially prejudicial to the Corporation’s ability
to defend such Proceeding; and, provided, further, however, that notice will be
deemed to have been given without any action on the part of Indemnitee in the
event the Corporation is a party to the same Proceeding. The omission to notify
the Corporation will not relieve the Corporation from any liability for
indemnification which it may have to Indemnitee otherwise than under this
Agreement. Indemnitee may deliver to the Corporation a written request for the
Corporation to indemnify and hold harmless Indemnitee in accordance with this
Agreement. Subject to Section 6.9, such request may be delivered from time to
time and at such time(s) as Indemnitee deems appropriate in his or her sole
discretion. Following such a written request for indemnification, Indemnitee’s
entitlement to indemnification shall be determined according to Section 6.2. The
Secretary of the Corporation will, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification. The Corporation will be entitled to participate in
any Proceeding at its own expense.
6.2          Determination of Right to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 6.1 with respect to any
Proceeding, a determination with respect to Indemnitee’s entitlement thereto
shall be made by one of the following methods, at the election of Indemnitee:
(a) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; or (b) if a Change in Control shall not have occurred, (i) so long
as there are Disinterested Directors with respect to such Proceeding, a majority
vote of the Disinterested Directors, even if less than a quorum of the Board of
Directors, (ii) so long as there are Disinterested Directors with respect to
such Proceeding, a committee of such Disinterested Directors designated by a
majority vote of such Disinterested Directors, even though less than a quorum of
the Board of Directors or (iii) Independent Counsel in a written opinion
delivered to the Board of Directors, a copy of which shall also be delivered to
Indemnitee. The election by Indemnitee to use a particular person, persons or
Enterprise to make such determination is to be included in the written request
for indemnification submitted by Indemnitee (and if no election is made in the
request it will be assumed that Indemnitee has elected the Independent Counsel
to make such determination).  The person, persons or Enterprise chosen to make a
determination under this Agreement of the Indemnitee’s entitlement to
indemnification will act reasonably and in good faith in making such
determination.
9

--------------------------------------------------------------------------------

6.3          Selection of Independent Counsel. If the determination of
entitlement to indemnification pursuant to Section 6.2 will be made by an
Independent Counsel, the Independent Counsel shall be selected as provided in
this Section 6.3. If a Change in Control shall not have occurred, the
Independent Counsel shall be selected by the Board of Directors, and the
Corporation shall give written notice to Indemnitee advising him or her of the
identity of the Independent Counsel so selected. If a Change in Control shall
have occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board of Directors,
in which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Corporation advising it of the identity of the Independent
Counsel so selected.  In either event, Indemnitee or the Corporation, as the
case may be, may, within ten (10) days after such written notice of selection is
given, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in this Agreement, and
the objection will set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected will act
as Independent Counsel. If a written objection is made and substantiated, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within thirty (30) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 6.1, no Independent
Counsel is selected, or an Independent Counsel for which an objection thereto
has been properly made remains unresolved, either the Corporation or Indemnitee
may petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection that has been made to the
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
may designate, and the person with respect to whom all objections are so
resolved or the person so appointed will act as Independent Counsel under
Section 6.2. The Corporation shall pay any and all fees and expenses incurred by
such Independent Counsel in connection with acting pursuant to Section 6.2, and
the Corporation shall pay all fees and expenses incident to the procedures of
this Section 6.3, regardless of the manner in which such Independent Counsel was
selected or appointed.
6.4          Burden of Proof. In making a determination with respect to
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall, to the fullest extent permitted by law, presume that
Indemnitee is entitled to indemnification under this Agreement. Unless otherwise
required by law, the Corporation or anyone seeking to overcome this presumption
shall, to the fullest extent permitted by law, have the burden of proof and the
burden of persuasion, by clear and convincing evidence, to overcome that
presumption in connection with any person, persons or entity making any
determination contrary to that presumption. In making a determination with
respect to entitlement to indemnification hereunder which under this Agreement,
the Constituent Documents or applicable law requires a determination of
Indemnitee’s good faith and/or whether Indemnitee acted in a manner which he or
she reasonably believed to be in or not opposed to the best interests of the
Corporation and/or with respect to any criminal Proceeding, whether Indemnitee
had reasonable cause to believe his or her conduct was unlawful, the person,
persons or Enterprise making such determination will presume that Indemnitee has
at all times acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Corporation and, with
respect to any criminal Proceeding, he or she had no reasonable cause to believe
his or her conduct was unlawful.  Unless otherwise required by law, anyone
seeking to overcome this presumption will have the burden of proof and the
burden of persuasion, by clear and convincing evidence. Indemnitee will be
deemed to have acted in good faith if Indemnitee’s action with respect to a
particular Enterprise (that Indemnitee is or was serving at the request of the
Corporation on behalf of) is based on the records or books of account of such
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of such Enterprise in the course of their duties, or
on the advice of legal counsel for such Enterprise or on information or records
given or reports made to such Enterprise by an independent certified public
accountant or by an appraiser or other expert selected by such Enterprise;
provided, however, that this sentence will not be deemed to limit in any way the
other circumstances in which Indemnitee may be deemed to have met such standard
of conduct. In addition, the knowledge and/or actions, or failure to act, of any
other director, manager, officer, agent or employee of such Enterprise will not
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.
10

--------------------------------------------------------------------------------

6.5          No Presumption in Absence of a Determination or As Result of an
Adverse Determination; Presumption Regarding Success. Neither the failure of any
person, persons or Enterprise chosen to make a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief to make such determination, nor an actual determination by such person,
persons or Enterprise that Indemnitee has not met such standard of conduct or
did not have such belief, prior to or after the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under this Agreement under applicable law, will be a
defense to Indemnitee’s claim or create a presumption that Indemnitee has not
met any particular standard of conduct or did not have any particular belief. In
addition, the termination of any Proceeding by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, will not create a presumption that Indemnitee did
not meet any particular standard of conduct and with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful, or that Indemnitee had any particular belief or that a
court has determined that indemnification is not permitted by this Agreement or
applicable law. In the event that any Proceeding to which Indemnitee is a party
is resolved in any manner other than by final adverse judgment (as to which all
rights of appeal therefrom have been exhausted or lapsed) against Indemnitee
(including, without limitation, settlement of such Proceeding with or without
payment of money or other consideration) it will be presumed that Indemnitee has
been successful on the merits or otherwise in such Proceeding.
6.6          Timing of Determination. The Corporation will use its reasonable
best efforts to cause any determination required to be made pursuant to
Section 6.2 to be made as promptly as practicable after Indemnitee has submitted
a written request for indemnification pursuant to Section 6.1. If the person,
persons or Enterprise chosen to make a determination does not make such
determination within thirty (30) days after the later of the date (a) the
Corporation receives Indemnitee’s request for indemnification pursuant to
Section 6.1 and (b) on which an Independent Counsel is selected pursuant to
Section 6.3, if applicable (and all objections to such person, if any, have been
resolved), the requisite determination of entitlement to indemnification will be
deemed to have been made and Indemnitee will be entitled to such
indemnification, so long as (i) Indemnitee has fulfilled his or her obligations
pursuant to Section 6.8  and (ii) such indemnification is not prohibited under
applicable law; provided, however, that such thirty (30) day period may be
extended for a reasonable time, not to exceed an additional fifteen (15) days,
if the person, persons or Enterprise making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining of or evaluating of documentation and/or information relating
thereto.
6.7          Timing of Payments. All payments of Expenses, including any Expense
Advance, and other amounts by the Corporation to the Indemnitee pursuant to this
Agreement will be made as soon as practicable after a written request or demand
therefor by Indemnitee is presented to the Corporation, but in no event later
than ten (10) business days after (a) such demand is presented or (b) such later
date as a determination of entitlement to indemnification is made in accordance
with Section 6.6, if applicable; provided, however, that an Expense Advance will
be made within the time provided in Section 4.3. If the Corporation disputes a
portion of the amounts for which indemnification is requested, the undisputed
portion shall be paid and only the disputed portion withheld pending resolution
of any such dispute.
6.8          Cooperation. Indemnitee will cooperate with the person, persons or
Enterprise making a determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or Enterprise, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
Enterprise making such determination will be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation will indemnify Indemnitee therefor and will
hold Indemnitee harmless therefrom.
11

--------------------------------------------------------------------------------

6.9          Time for Submission of Request. Indemnitee will be required to
submit any request for Indemnification pursuant to this Article 6 within a
reasonable time, not to exceed two (2) years, after any judgment, order,
settlement, dismissal, arbitration award, conviction, acceptance of a plea of
nolo contendere (or its equivalent) or other full or partial final determination
or disposition of the Proceeding (with the latest date of the occurrence of any
such event to be considered the commencement of the two (2) year period).
ARTICLE 7
LIABILITY INSURANCE
7.1          Corporation Insurance. For the duration of Indemnitee’s service as
a director and/or officer of the Corporation and for so long thereafter as
Indemnitee shall be subject to any pending or possible Proceeding, the
Corporation shall use commercially reasonable efforts (taking into account the
scope and amount of coverage available relative to the cost thereof) to cause to
be maintained in effect policies of directors’ and officers’ liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Corporation’s then current policies of directors’ and
officers’ liability insurance with one or more reputable insurance companies,
providing Indemnitee with coverage in such amount as will be determined by the
Board of Directors for Losses and Expenses paid or incurred by Indemnitee as a
result of acts or omissions of Indemnitee in his or her Corporate Status, and to
ensure the Corporation’s performance of its indemnification obligations under
this Agreement; provided, however, that in all policies of director and officer
liability insurance obtained by the Corporation, Indemnitee shall be named as an
insured party in such manner as to provide Indemnitee with at least the same
rights and benefits as are afforded to the most favorably insured directors or
officers, as applicable, of the Corporation under such policies.  Upon written
request, the Company shall provide Indemnitee with a copy of all directors’ and
officers’ liability insurance applications, binders, policies, declarations,
endorsements and other related materials.
7.2          Notice to Insurers. If, at the time of receipt by the Corporation
of a notice from any source of a Proceeding as to which Indemnitee is a party or
participant, the Corporation shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies,
and the Corporation will provide Indemnitee with a copy of such notice and
copies of all subsequent correspondence between the Corporation and such
insurers related thereto. The Corporation shall thereafter take all necessary,
appropriate or desirable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies. The failure or refusal of such insurers to pay
any such amount shall not affect or impair the obligations of the Corporation
under this Agreement.
ARTICLE 8
REMEDIES OF INDEMNITEE
8.1          Action by Indemnitee. In the event that (a) a determination is made
pursuant to Article 6 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (b) an Expense Advance is not timely made
pursuant to Section 4.3 of this Agreement, (c) no determination of entitlement
to indemnification is made within the applicable time periods specified in
Section 6.6, (d) payment of indemnified amounts is not made within the
applicable time periods specified in Section 6.7, or (e) the Corporation or any
other person or entity takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny or to recover from Indemnitee the benefits provided
or intended to be provided hereunder, Indemnitee will be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of his or her entitlement to such
indemnification or payment of an Expense Advance. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The provisions of Delaware law (without regard to its
conflict of laws rules) will apply to any such arbitration. The Corporation will
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.
12

--------------------------------------------------------------------------------

8.2          De Novo Review if Prior Adverse Determination. In the event that a
determination is made pursuant to Article 6 that Indemnitee is not entitled to
indemnification, unless otherwise required by law, any judicial proceeding or
arbitration commenced pursuant to this Article 8 will be conducted in all
respects as a de novo trial or arbitration, as applicable, on the merits and
Indemnitee will not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Article 8,
Indemnitee will be presumed to be entitled to indemnification under this
Agreement, the Corporation will have the burden of proving Indemnitee is not
entitled to indemnification. If Indemnitee commences a judicial proceeding or
arbitration pursuant to this Article 8, Indemnitee will not be required to
reimburse the Corporation for any Expense Advance made pursuant to Article 4
until a final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).
8.3          Corporation Bound by Favorable Determination by Reviewing Party. If
a determination is made that Indemnitee is entitled to indemnification pursuant
to Article 6, the Corporation will be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Article 8, absent
(a) a misstatement by Indemnitee of a material fact or an omission of a material
fact necessary to make Indemnitee’s statements in connection with the request
for indemnification not materially misleading or (b) a prohibition of such
indemnification under law.
8.4          Corporation Bears Expenses if Indemnitee Seeks Adjudication. In the
event that Indemnitee, pursuant to this Article 8, seeks (or defends any action
relating thereto) a judicial adjudication or arbitration of his or her rights
under, or to recover damages for breach of, this Agreement, any other agreement
for indemnification, the indemnification or advancement of expenses provisions
in the Constituent Documents, payment of Expenses in advance or contribution
hereunder or to recover under any director and officer liability insurance
policies maintained by the Corporation, the Corporation will, to the fullest
extent permitted by law, indemnify and hold harmless Indemnitee against any and
all Expenses which are paid or incurred by Indemnitee in connection with such
judicial adjudication or arbitration, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, payment of
Expense Advances or contribution or insurance recovery. In addition, if
requested by Indemnitee, the Corporation will (within five (5) days after
receipt by the Corporation of the written request therefor), pay as an Expense
Advance such Expenses, to the fullest extent permitted by law.
8.5          Corporation Bound by Provisions of this Agreement. The Corporation
will be precluded from asserting in any judicial or arbitration proceeding
commenced pursuant to this Article 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and will stipulate in any
such judicial or arbitration proceeding that the Corporation is bound by all the
provisions of this Agreement.
13

--------------------------------------------------------------------------------

ARTICLE 9          
NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS
9.1          Non-Exclusivity. The rights of indemnification and to receive
Expense Advances as provided by this Agreement (a) shall not be deemed exclusive
of any other rights to which Indemnitee may at any time be entitled under
applicable law, the Constituent Documents, any insurance policy, any other
agreement, a vote of equityholders, a resolution of the directors or otherwise,
and (b) shall be interpreted independently of, and without reference to, any
other such rights to which Indemnitee may at any time be entitled. To the extent
Indemnitee otherwise would have any greater right to indemnification or payment
of any advancement of Expenses under any other provisions under applicable law,
the Constituent Documents, any insurance policy, any agreement, vote of
equityholders, a resolution of the directors or otherwise, Indemnitee will be
entitled under this Agreement to such greater right. No amendment, alteration or
repeal of this Agreement or of any provision hereof limits or restricts any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee prior to such amendment, alteration or repeal. To the
extent that a change in the DGCL, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Constituent Documents and this Agreement, it is the intent of the parties hereto
that Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change. No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right and remedy shall be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.  The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an indemnified capacity even though he or
she may have ceased to serve in such capacity at the time of any action or other
covered Proceeding.
9.2          Subrogation. Except as provided in Section 9.3, in the event of any
payment by the Corporation under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee with respect thereto and Indemnitee will execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights (it being understood that all of Indemnitee’s reasonable Expenses
related thereto will be borne by the Corporation).
9.3          No Duplicative Payments. The Corporation will not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable (or any
Expense for which advancement is provided) hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise, except as provided in this Section
9.3. The Corporation’s obligation to indemnify or advance Expenses hereunder to
Indemnitee in respect of Proceedings relating to Indemnitee’s service at the
request of the Corporation as a director, officer, employee, partner, member,
manager, trustee, fiduciary or agent of any other Enterprise will be reduced by
any amount Indemnitee has actually received as indemnification or advancement of
Expenses from such other Enterprise, except as provided in this Section 9.3. The
Corporation hereby agrees (a) that in relation to any Other Indemnitor it is the
indemnitor of first resort (i.e., its obligations to Indemnitee are primary and
any obligation of any Other Indemnitor to advance expenses or to provide
indemnification for the same Expenses or liabilities incurred by Indemnitee are
secondary), (b) that it shall be required to advance the full amount of Expenses
incurred by Indemnitee and shall be liable for the full amount of all Losses to
the extent legally permitted and as required by the terms of this Agreement, the
Constituent Documents (or any other agreement between the Corporation and
Indemnitee), without regard to any rights Indemnitee may have against the Other
Indemnitors and (c) that it irrevocably waives, relinquishes and releases the
Other Indemnitors from any and all claims against the Other Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Corporation further agrees that no advancement or payment by the Other
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Corporation shall affect the
foregoing and the Other Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Corporation. The Corporation and Indemnitee
agree that the Other Indemnitors are express third party beneficiaries of the
terms of this Section 9.3.
9.4          More Favorable Terms.  In the event the Corporation enters into an
indemnification agreement with another director or officer, as the case may be,
containing terms more favorable to the indemnitee thereof than the terms
contained herein, Indemnitee will be afforded the benefit of such more favorable
terms and such more favorable terms will be deemed incorporated by reference
herein as if set forth in full herein. As promptly as practicable following the
execution thereof, the Corporation shall (a) send a copy of the agreement
containing more favorable terms to Indemnitee, and (b) prepare, execute and
deliver to Indemnitee an amendment to this Agreement containing such more
favorable terms.
14

--------------------------------------------------------------------------------

ARTICLE 10
DEFENSE OF PROCEEDINGS
10.1          Corporation Assuming the Defense. Subject to Section 10.3 below,
in the event the Corporation is obligated to pay in advance the Expenses of any
Proceeding pursuant to Article 4, the Corporation will be entitled, by written
notice to Indemnitee, to assume the defense of such Proceeding, with counsel
approved by Indemnitee, which approval will not be unreasonably withheld. The
Corporation will identify the counsel it proposes to employ in connection with
such defense as part of the written notice sent to Indemnitee notifying
Indemnitee of the Corporation’s election to assume such defense, and Indemnitee
will be required, within ten (10) days following Indemnitee’s receipt of such
notice, to inform the Corporation of its approval of such counsel or, if it has
objections, the reasons therefor. If such objections cannot be resolved by the
parties, the Corporation will identify alternative counsel, which counsel will
also be subject to approval by Indemnitee in accordance with the procedure
described in the prior sentence.
10.2          Right of Indemnitee to Employ Counsel. Following approval of
counsel by Indemnitee pursuant to Section 10.1 and retention of such counsel by
the Corporation, the Corporation will not be liable to Indemnitee under this
Agreement for any fees and expenses of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding; provided, however, that (a)
Indemnitee has the right to employ counsel in any such Proceeding at
Indemnitee’s expense and (b) the Corporation will be required to pay the fees
and expenses of Indemnitee’s counsel if (i) the employment of counsel by
Indemnitee has been previously authorized by the Corporation, (ii) Indemnitee
reasonably concludes that there is an actual or potential conflict between the
Corporation (or any other person or persons included in a joint defense) and
Indemnitee in the conduct of such defense or representation by such counsel
retained by the Corporation, (iii) the defendants or potential defendants in
such Proceeding include both the Corporation and Indemnitee and Indemnitee
reasonably concludes that one or more legal defenses may be available to
Indemnitee that are different from or in addition to those available to the
Corporation and such different or additional defenses would be incompatible with
representation by the same counsel, (iv) representation of Indemnitee by counsel
retained by the Corporation would be precluded under the applicable standards of
professional conduct then prevailing, or (v) the Corporation does not continue
to retain the counsel approved by Indemnitee.
10.3          Corporation Not Entitled to Assume Defense. Notwithstanding
Section 10.1, the Corporation will not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Corporation or any Proceeding as to
which Indemnitee has reasonably made the conclusion provided for in
Sections 10.2(b)(ii)-(iii).
15

--------------------------------------------------------------------------------

ARTICLE 11
SETTLEMENT
11.1          Corporation Bound by Provisions of this Agreement. Notwithstanding
anything in this Agreement to the contrary, the Corporation will have no
obligation to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of any Proceeding effected without the Corporation’s prior written
consent, which consent will not be unreasonably withheld.
11.2          When Indemnitee’s Prior Consent Required. The Corporation will
not, without the prior written consent of Indemnitee, consent to the entry of
any judgment against Indemnitee or enter into any settlement or compromise which
(a) includes an admission of fault of Indemnitee, any non-monetary remedy
imposed on Indemnitee or a Loss for which Indemnitee is not wholly indemnified
hereunder or (b) with respect to any Proceeding with respect to which Indemnitee
may be or is made a party or a participant or may be or is otherwise entitled to
seek indemnification hereunder, does not include, as an unconditional term
thereof, the full release of Indemnitee from all liability in respect of such
Proceeding, which release will be in form and substance reasonably satisfactory
to Indemnitee. Neither the Corporation nor Indemnitee will unreasonably withhold
its consent to any proposed settlement; provided, however, that Indemnitee may
withhold consent to any settlement that does not provide a full and
unconditional release of Indemnitee from all liability in respect of such
Proceeding.
ARTICLE 12
DURATION OF AGREEMENT
12.1          Duration of Agreement. This Agreement shall continue until and
terminate upon the latest of (a) expiration of the statute of limitations
applicable to any claim that could be asserted against Indemnitee with respect
to which Indemnitee may be entitled to indemnification and/or an Expense Advance
under this Agreement, (b) ten (10) years after the date that Indemnitee has
ceased to serve as a director or officer of the Corporation or as a director,
officer, employee, partner, member, manager, fiduciary or agent of any other
Enterprise which Indemnitee served at the request of the Corporation or (c) if,
at the later of the dates referred to in (a) and (b) above, there is pending a
Proceeding in respect of which Indemnitee is granted rights of indemnification
or the right to an Expense Advance under this Agreement or a Proceeding
commenced by Indemnitee pursuant to Article 8 of this Agreement, one (1) year
after the final termination of such Proceeding, including any and all appeals.
16

--------------------------------------------------------------------------------

ARTICLE 13
MISCELLANEOUS
13.1          Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof; provided, however, that it is agreed that the provisions
contained in this Agreement are a supplement to, and not a substitute for, any
provisions regarding the same subject matter contained in the Constituent
Documents, any employment or similar agreement between the parties, any
directors’ and officers’ liability insurance maintained by the Corporation, and
applicable law.
13.2          Assignment; Binding Effect; Third Party Beneficiaries. No party
may assign either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of the other party and any such
assignment by a party without prior written approval of the other parties will
be deemed void ab initio and not binding on such other parties. All of the
terms, agreements, covenants, representations, warranties and conditions of this
Agreement are binding upon, and inure to the benefit of and are enforceable by,
the parties and their respective successors, permitted assigns, heirs, executors
and personal and legal representatives. Except as set forth in Section 9.3,
there are no third party beneficiaries having rights under or with respect to
this Agreement.  The Corporation shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Corporation, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, or agent of the Corporation or of any other Enterprise at the
Corporation’s request.
13.3          Notices. All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and be
given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):
(a)
If to the Indemnitee, to the address set forth on the signature page hereto.

(b)
If to the Corporation, to:

Celadon Group, Inc.
9503 East 33rd Street
Indianapolis, IN 46235
Attention: General Counsel
E-mail: cwelsh@celadontrucking.com


With a copy (which shall not constitute notice) to:
Scudder Law Firm, P.C., L.L.O.
411 S. 13th Street, Suite 200
Lincoln, NE 68508
Attention: Mark A. Scudder
Email: mscudder@scudderlaw.com


All notices, requests or other communications will be effective and deemed given
only as follows: (a) if given by personal delivery, upon such personal delivery,
(b) if sent by certified or registered mail, on the fifth (5th) business day
after being deposited in the United States mail, (c) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, or (d) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.
17

--------------------------------------------------------------------------------

13.4          Specific Performance; Remedies. Each party acknowledges and agrees
that the other party would be damaged irreparably if any provision of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. Accordingly, the parties will be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in any state or federal court sitting in the State of
Delaware having jurisdiction over the parties and the matter, in addition to any
other remedy to which they may be entitled, at law or in equity. Except as
expressly provided herein, the rights, obligations and remedies created by this
Agreement are cumulative and in addition to any other rights, obligations or
remedies otherwise available at law or in equity. Except as expressly provided
herein, nothing herein will be considered an election of remedies.
13.5          Submission to Jurisdiction. Any Proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought in any state or federal court sitting in the State of
Delaware having jurisdiction over the parties and the matter, and each party
consents to the non-exclusive jurisdiction and venue of such court (and of the
appropriate appellate courts therefrom) in any such Proceeding and irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such Proceeding in any such
court or that any such Proceeding brought in any such court has been brought in
an inconvenient forum. Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.
13.6          Headings. The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
13.7          Governing Law. This Agreement will be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
giving effect to any choice of law principles.
13.8          Amendment. Except pursuant to the first sentence of Section 9.4,
this Agreement may not be amended or modified except by a writing signed by all
of the parties.
13.9          Extensions; Waivers. Any party may, for itself only, (a) extend
the time for the performance of any of the obligations of any other party under
this Agreement, (b) waive any inaccuracies in the representations and warranties
of any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.
13.10          Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided,
however, that if any provision of this Agreement, as applied to any party or to
any circumstance, is judicially determined not to be enforceable in accordance
with its terms, the parties agree that the court judicially making such
determination may modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its modified form, such provision will then be enforceable and
will be enforced.
13.11          Counterparts; Effectiveness. This Agreement may be executed in
two or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument. This Agreement will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties, which delivery may be made by
exchange of copies of the signature page by facsimile, portable document format
(.pdf), or other electronic transmission.
18

--------------------------------------------------------------------------------

13.12          Construction. This Agreement has been freely and fairly
negotiated among the parties. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Any reference to any law will be deemed also to refer to such law as
amended and all rules and regulations promulgated thereunder, unless the context
requires otherwise. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
parties intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached will not detract from or mitigate the fact that the party
is in breach of the first representation, warranty, or covenant. Time is of the
essence in the performance of this Agreement.
[Signature pages follow]
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
CELADON GROUP, INC.
             
By:
   
Name:
   
Title:
 




--------------------------------------------------------------------------------


 
INDEMNITEE
                   
Signature
               
Print Name
                     
Address:
             



Back to Form 8-K [form8k.htm]
